Case 1:18-cv-00186-TSK Document 65-14 Filed 11/18/19 Page 1of7 PagelD #: 3209

 

Policy 5 Effective: February 06, 2017

MCSD USE OF FORCE POLICY

 

I. Policy
Deputies may use that force which is reasonably necessary given the circumstances to compel
compliance.

Ti. Purpose:

The following policy and procedure is designed to give deputies of the Marion County Sheriff's
Department a set of guidelines to the following should the use of force, whether less-lethal or
lethal become necessary in the discharge of their sworn duty.

Ill. Definitions:

A. Reasonable: Those actions that a prudent person would believe are fair and sensible
given the totality of the circumstances.

B. Necessary: The appropriate level of force required by the deputy when considering
the deputy’s perception of resistance, the danger of that resistance and whether or not
that resistance is placing the deputy or another in jeopardy of serious bodily injury or
death.

C. Resistance: Is the force used by a subject under arrest or against whom the deputy is
directing their legal authority for the purpose of control.

D. Control: Any level of force a deputy may utilize, acting within his/her legal
authority, to influence or neutralize a situation or physical actions of a subject to
affect a lawful arrest or public safety.

E, Imminent Threat: That threat which is about to happen, immediate, and perceived to
be unavoidabie.

F. Serious Bodily Injury: Bodily injury which creates substantial risk of death or which
is likely to cause severe injury, permanent disfigurement, loss of or extended
impairment of the function of any body member or organ.

G. Reportable Force: Any physical contact beyond unresisted handcuffing or escorting.

H. Less-Lethal Force: Is that level of force which is unlikely to cause serious bodily
injury or death.

I. Hethai Force; Is that amount of force which may cause grave bodily injury or death.

J. Excessive Force: Is that force used greater than that which is reasonably necessary to
compel compliance given the circumstances or inappropriate to the circumstances to
accomplish a legal purpose. When any degree of force is utilized as summary
punishment or for vengeance. Excessive force is NEVER authorized.
Case 1:18-cv-00186-TSK Document 65-14 Filed 11/18/19 Page 2 of 7 PagelD #: 3210

 

Policy 5 Effective: February 06, 2017

IV.

K. Verbal Control: refers to the manner in which the deputy speaks to the person,
which of itself can effectively manage a number of situations. Verbal control includes
volume
and voice tone, advice, persuasion, orders, and warnings before having to resort to
actual physical force.

L. Hands / Compliance Techniques: refers to a combination of strength, leverage,
take-downs, control holds, pressure points, or come-alongs to gain control] and
enforce the subject’s compliance while minimizing the risk of injury to the deputy,
the subject or others. Whenever a deputy has to resort to this type of physical force
they shall complete a MCSD Use of Force Form.

M. Deputy: for the purpose of this policy will include but not be limited te sworn

members, special deputies, trip guards, reserves, and court security officers employed
by the MCSD.

N. MCSD Use of Force Form: MCSD form documenting use of force. Current
document is MCSD Use of Force Form.

Less-Lethal Force Use:

Deputies of the Marion County Sheriff's Department are authorized to use less-lethal
force when the deputy reasonably believes that it is necessary to:

a) Ward off a physical assault upon their person or that of another;

b) Effect the legal arrest or lawfully take a person into custody;

c) To prevent the escape of a prisoner;

d) Protect a person from injuring himself/herself.

A. Hands
The use of force that involves a deputy of the MCSD using punches, stuns, kicks,
takedowns or any other use of force to compel compliance, protect themselves or others,
or prevent the escape of a prisoner excepting the normal application of handcuffs to a
subject. If applicable, the involved deputy shall:

a) Secure medical treatment if needed or requested;

b) Notify the on duty supervisor;

c) Complete a MCSD Use of Force Form;

d) Charge the subject that force has been used against with “Obstructing an

Officer” if the subject appears to be free of mental disease or defect.

Supervisors:
a) Shall respond to the scene when notified.

b) Ensure the safety of the deputy (s) on scene.

c} Make the determination if medical assistance is needed.

d) Ensure that the deploying deputy completes the MCSD Use of Force Form.

e) Contact the next ranking supervisor within the Chain of Command in any
instance where serious injury has occurred.

B. Taser: Is a device which is designed to produce and emit an electrical charge by
either drive stun or probes to compel compliance. Tasers shall be:
Case 1:18-cv-00186-TSK Document 65-14 Filed 11/18/19 Page 3 of 7 PagelID #: 3211

 

Policy 5 Use of Force Effective: February 06, 2017

a) Issued to and deployed only by MCSD Deputies who received documented
training in the use of the device;

b) Carried in the department approved holster. The holster shall be worn on the
opposite side of the deputy’s department issued firearm.

 

1. Deployment:
a) The preferred target area should be the center mass of the body and

should not be deployed more than 18 feet away from the intended
target.

b) A verbal warning should be given prior to the use of the taser if at all
possible.

c) Never aim the Taser at the face or eyes. The face, neck, groin, and
female breasts areas are to be avoided if at all possible.

d) The deploying deputy may remove taser probes from the subject tased
if the probes are not lodged in the face, female breast or genitalia area.

e} Do not issue any burst from the Taser that is longer than the
preprogrammed five second burst at a time. A deploying deputy is
not authorized to continuously hold the trigger down. This action
is considered excessive force and excessive force is never
authorized.

2. After Deployment
a) After use and when safe to do so, notify the on duty supervisor.

b) Examine the tase site and determine if medical attention is needed
after deployment and when it is safe to do so.

c) Secure medical attention if needed or requested.

d) Photograph tase site(s) on the subject tased.

e) Collect the leads and plastic cartridge covers and secure for evidence.

f) Complete a MSCD Use of Force Form.

g) Charge the subject that force has been used against with “Obstructing
an Officer” if the subject appears to be free of mental disease or defect.

3. Prohibitions

a) Tasers should not be deployed under the following circumstances
unless it is the only option available before deadly force:

b) On obviously or known pregnant females;

c) Where the risk of an obvious fall exists, i.e. cliff, roof ledge, body of
water, etc.

d) On a person covered in flammable liquids or combustible liquids or
fluids;

e) Ina meth lab;

f) Repeatedly on a combative or non-compliant prisoner in custody.

4, Supervisors:
a) Shali respond to the scene when notified.

b) Ensure the safety of the deputy (s) on scene.

c) Make the determination to remove the probes from the subject if the
deploying deputy has not or is uncomfortable with removing the
probes,
Case 1:18-cv-00186-TSK Document 65-14 Filed 11/18/19 Page 4of7 PagelD #: 3212

 

Policy 5 Use of Force Effective: February 06, 2017 |

d) Make the determination if medical assistance is needed to remove the
probes.

e) Ensure the deploying deputy completes the MCSD Use of Force Form
for a taser discharge.

f) Ensure the deploying deputy has collected all taser related materials
that discharged during the use of the taser, to include serial number
papers.

g) Contact the next ranking supervisor within the Chain of Command in
any instance where serious injury has occurred.

 

C. Qleoresin Capsicum (OC) Spray: O.C. is an inflammatory agent, a derivative of
cayenne pepper. It is a natural product which produces a sensation of irritation to the
mucus membranes, eyes and skin with no lasting effects.

a) O.C. shall be issued to and deployed only by MCSD Deputies who have
received documented training in the use of O.C.

b) Members shall only use O.C. spray issued by the MCSD.

c) The O.C. shall be carried in the department approved carrier.

d) Deputies shall ensure that their O.C. spray is within the expiration date listed
on the can.

1. Deployment:
a) The preferred target area should be directed across the subject’s brow or

forehead area.

b) A verbal warning should be given prior to the use of O.C. if at all possible.

c) The recommended minimal effective range is two to ten feet. Wind and
weather conditions are factors which should be considered.

d) Deputies shall use the amount of O.C. spray needed to control a subject
and compel compliance.

e) Deputies are not to spray any person at a distance less than approximately
twenty-four inches from the subject’s face.

f) Deputies shall deploy the O.C. spray in one to two second bursts.

2. After Deployment
After use and when safe to do so, attempt to evacuate the immediate area and

ensure the safety of the public.

a) Ensure the safety of the subject sprayed by assisting them in
decontamination.

b) Secure medical treatment if needed or requested.

c) Secure medical treatment for the subject if they experience adverse effects
that are not common with O.C. spray or the effects last longer than one
hour.

d) Notify the on duty supervisor.

¢) Complete a MCSD Use of Force Form.

f) Charge the subject that has been sprayed with “Obstructing an Officer” if
the subject appears to be free of mental disease or defect.
Case 1:18-cv-00186-TSK Document 65-14 Filed 11/18/19 Page 5of 7 PagelD #: 3213

 

Policy 5 Use of Force Effective: February 06, 2017
3. Supervisor:

a) Once a deputy has deployed their department issued O.C. spray the on
duty supervisor shal] after being notified:

b) Respond to the scene;

c) Ensure the safety of the deputy (s) on scene;

d) Make the determination if medical assistance is needed;

e) Ensure that the deploying deputy completes the MCSD Use of Force
Form;

f) Contact the next ranking supervisor within the Chain of Command in any
instance where serious injury has occurred.

 

4. Decontamination:

Once a deputy has deployed their department issued O.C. spray and when it is

safe to do so, attempt to have the sprayed subject:

a) Breathe normally and relax as much as possible;

b) Remove eye contacts if applicable or possible, and then flush their face
and eyes with cool water before transporting, if practical. Do not use any
commercial eye wash;

c) Pat the contaminated area dry with paper towels or a towel. Do not rub. A
non-oil-based soap or detergent will help remove the resin from the skin;

d) Do not allow subject to use lotions or creams on affected area which
would trap the resin against the skin;

e) Seek medical attention if requested or symptoms do not begin to
dissipate within one hour of contamination.

D. Tire Deflation Devices:
a) Deputies shall only use tire deflation devices that are issued by the MCSD.
b) Before a deputy may use a tire deflation device the deputy shall have documented
training in the use of the device.

1. Deployment

a) Prior to the use of a tire deflation device the deputy should seek the
approval of the on-duty supervisor if possible.

b) The deputy shall choose a deployment site that is visible.

c) The deputy shall have their emergency lights on while deploying the
deflation device if possible.

d) The deputy shall have a planned avenue of escape for the deputy’s safety.

e) The deploying deputy shall notify the 911 dispatcher of the exact location
of the deployment.

fy Upon a subject’s vehicle passing the deployment site the deputy shall clear
the roadway and notify pursuing units the roadway is clear.

g) The deploying deputy shall not be concerned with joining the pursuit.

h) Ifa deputy fails to remove the device from the roadway pursuing MCSD
units are only authorized to attempt to avoid the device by slowing their
vehicle speed. Pursuing deputies in this situation shall not try to swerve or
drive around the device.
Case 1:18-cv-00186-TSK Document 65-14 Filed 11/18/19 Page 6 of 7 PagelID #: 3214

 

Policy 5 Use of Force Effective: February 06, 2017

2. After Deployment
a) Secure medical treatment if needed or requested.

b)} Notify the on duty supervisor if you have not already done so.
c) Complete a MCSD Use of Force Form.

3. Supervisors
a) Shail respond to the scene when notified.

b) Ensure the safety of the deputy (s) on scene.

c) Make the determination if medical assistance is needed.

d) Ensure that the deploying deputy completes the MCSD Use of Force
Form.

e) Contact the next ranking supervisor within the Chain of Command in any
instance where serious injury has occurred.

Vv. Lethal Force Use:

Deputies of the Marion County Sheriff's Department are permitted to use lethal force when the
deputy reasonably believes that it is necessary to:

a) Protect themselves or others from what they believe to be an imminent threat of serious
bodily mjury or death to include but not limited to:

i) attempts to render the deputy unconscious;

ii) grabbing for the deputy’s firearm;

iii) blows or attempted blows to the deputy’s vital organs or head;

iv) stabbing, shooting or any other action that would create a likelihood of
causing the deputy or another serious injury or death.

b) To prevent the escape of a suspect or prisoner whose freedom is reasonably believed to
represent an imminent threat of serious bodily injury or death to the deputy, other law
enforcement officers, or others;

c) To destroy an animal that represents a threat to the public, or as a humanitarian measure
where the animal is seriously injured. This action will not require the submission of a Use
of Force report.

1. Firearms:

a) All firearms and ammunition must be approved by the sheriff and/or their
designee.

b) Only “authorized armed personnel” who are current and in compliance with the
MCSD Firearms Policy are permitted to carry those firearms which are described
as “department authorized firearms”. Authorized armed personnel and authorized
department firearms are both described under the definition section of the MCSD
Firearms Policy.

c) Authorized armed personnel are permitted to use their department authorized
firearm when lethal force is authorized.
Case 1:18-cv-00186-TSK Document 65-14 Filed 11/18/19 Page 7 of 7 PagelD #: 3215

 

Policy 5

Use of Force Effective: February 06, 2017

 

2. Prohibitions

a) A deputy shall not discharge a firearm under the following circumstances:

b) as a warning;

c} into a crowd;

d) when lethal force is not authorized in accordance with this policy or the MCSD
Firearms Policy;

e) Solely to protect property interests;

f) To stop an individual on mere suspicion of a crime simply because the individual
runs away;

¢} At or from a moving vehicle, absent exigent circumstances.

After Deployment
a) Secure medical treatment if needed.

b) Notify the on duty supervisor.

c) Secure the scene as much as possible.

d) Complete a MCSD Use of Force Form and ail necessary paperwork except when
destroying an animal.

. Supervisors

a} Shall respond to the scene when notified.

b) Ensure the safety of the deputy (s) on scene.

c) Secure the involved deputy’s firearm.

d) Contact the Chief Deputy/ Chief of Staff and/or Sheriff.

e) Coordinate efforts to secure the scene and preserve the evidence.
f) Complete a MCSD Use of Force Form in applicable.
